Case 1:15-cv-01551-WFK-RML Document 85 Filed 12/04/20 Page 1 of 1 PageID #: 1335




                              SCHIAVETTI, CORGAN, DiEDWARDS,
                                WEINBERG & NICHOLSON, LLP
                                  575 Eighth Avenue, 14th Floor
                                   New York, New York 10018
                                    jdugan@schiavettilaw.com
                                         (212) 541-9100
                                       (212) 262-0824 Fax

                                          December 4, 2020

  Judge William F. Kuntz
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201
                                                Re:     Margolin v. New York City Health and
                                                        Hospitals Corporation, et al.
                                                        15 CV 1551(WFK)RML)

  Dear Honorable Judge Kuntz:
         We represent the defendants New York City Health + Hospitals, Dr. Kumbla Nayak, and
  Dr. Roger Beauplan in the above-referenced matter.
         In this 42 U.S.C. §1983 matter the plaintiff alleges a violation of his constitutional rights,
  via implicit psychiatric malpractice, due to his admission to the psychiatric inpatient unit of Coney
  Island Hospital for approximately 45 hours
          NYC Health + Hospitals offered the plaintiff $7,500 in June of this year. Plaintiff’s counsel
  stated that he needed at least $100,000 to settle this claim. This week, when asked if his demand
  remained at $100,000, the plaintiff’s counsel stated that his demand is now $250,000. Thus, any
  further settlement negotiations would be of no use, and all parties request a trial date.
                                               Respectfully submitted,

                                                SCHIAVETTI, CORGAN, DiEDWARDS,
                                                WEINBERG & NICHOLSON, LLP
                                                Joseph Dugan
                                                JOSEPH DUGAN
